Citation Nr: 1136280	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and peptic ulcer disease.  

2.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had military service from August 1989 to April 2006.  His period of service from August 1989 through April 12, 2000 has been determined to be honorable active service.  His period of service from April 13, 2000 through April 16, 2006 has been determined to be dishonorable and a bar to VA benefits.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a left ankle disability; denied service connection for a psychiatric disability to include depression; denied service connection for acid reflux disease; granted service connection for a right shoulder disability and assigned a 20 percent rating; granted service connection for patellofemoral syndrome of the left knee and assigned a 10 percent rating; and granted service connection for degenerative disc disease of the lumbosacral spine and assigned a 10 percent rating.  The Veteran disagreed with these determinations, and he was provided with a Statement of the Case in April 2009.  In his May 2009 substantive appeal, he specifically stated that he only wished to perfect his appeal on the three issues outlined on the initial page of this decision.  Hence, the other issues are not in appellate status and will not be addressed in this decision.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011.  He submitted additional evidence at the hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran's service treatment records show that he was seen on several occasions for complaints of abdominal pain during his honorable period of active duty.  However, an upper gastrointestinal series in 1994 was negative, and neither GERD nor peptic ulcer disease was diagnosed during this time period.  The assessment was gastroenteritis.  In 2001, during the Veteran's dishonorable period of military service, he was diagnosed with GERD and in 2004, he was found to have a bleeding ulcer.  It is unclear if the symptoms the Veteran experienced in the 1990s were the same as the ones that led to the diagnoses of GERD and peptic ulcer disease in 2001 and 2004.  Moreover, the Board finds that this is a medical question that must be made by a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Hence, a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service).  

Additionally, at his May 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that both his left knee and back disabilities had significantly worsened since his January 2008 VA examination, more than three years ago.  Therefore, due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of his service-connected back and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Board notes that the Veteran's representative appeared to assert that the Veteran's service treatment records were incomplete.  Specifically, he indicated that there may be outstanding records from the Womack Army Medical Center, and the Veteran testified that he received post-service treatment for his disabilities at the University of North Carolina (UNC) Medical Center in Chapel Hill, North Carolina.  A December 2007 reply from UNC Hospitals indicated that there were no records pertaining to the Veteran.  Since more than three years have passed since that response, and the Veteran's testimony was in May 2011, another attempt to obtain any outstanding private medical records should be made.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the case.  38 C.F.R. § 3.655 (2010).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's service treatment records are complete and ascertain whether there are any outstanding records from the Womack Army Medical Center.  (Duplicate records should not be included in the file).

2.  Contact the Veteran and request the names and addresses of all medical care providers who treated him for a left knee disability, a low back disability, GERD and peptic ulcer disease since his discharge from military service.  After securing the necessary release(s), the RO should obtain these records, including any records from UNC Chapel Hill, as identified in the May 2011 hearing.  (Duplicate records should not be included in the file).  

3.  Thereafter, schedule the Veteran for a VA gastrointestinal examination to ascertain the etiology of all currently diagnosed gastrointestinal disability, to include GERD and peptic ulcer disease.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The examiner should clearly outline the Veteran's gastrointestinal history and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently diagnosed gastrointestinal disability, to include GERD and/or peptic ulcer disease, had their clinical onset during his period of service from August 1989 through April 12, 2000, to include the gastroenteritis and other abdominal symptoms the Veteran experienced during his period of service from August 1989 through April 12, 2000.  The examiner should be informed that the Veteran's period of military service from April 13, 2000 through April 16, 2006 has been deemed dishonorable, and that disease entities manifested solely during that period may not be service-connected unless they are related to gastrointestinal symptoms manifested during his honorable period of service from August 1989 through April 12, 2000.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

4.  Schedule the Veteran for a VA joints examination to ascertain the current severity of the service-connected patellofemoral syndrome of the left knee and degenerative disc disease of the lumbosacral spine.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  

All pertinent symptomatology and findings pertaining to the left knee and lumbosacral spine should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In this regard, range of motion studies should be completed for both the left knee and the lumbosacral spine.  In addition, the examiner should determine whether the left knee and/or the lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination which is attributable to the service-connected disability.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups of left knee pain and/or lumbosacral pain or when the left knee or low back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable, intermediate or unfavorable ankylosis due to pain on use or during flare-ups.  In addition, commentary should be provided as to whether there is objective evidence of neurological symptoms due to the Veteran's degenerative disc disease of the lumbosacral spine or objective evidence of recurrent subluxation or lateral instability of the left knee.  

5.  After the development requested above has been completed to the extent possible, and any other indicated action accomplished, the issues on appeal should be readjudicated based on all the evidence of record.  If any of the benefits sought remain denied, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

